Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  141969                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  CORINNE ANN HOFFMAN,                                                                                    Brian K. Zahra,
           Plaintiff-Appellee,                                                                                       Justices


  v                                                                SC: 141969
                                                                   COA: 292040
                                                                   Monroe CC: 08-025588-NH
  MANOO BOONSIRI, M.D., MANOO
  BOONSIRI, M.D., P.C., and JOHN DOE, M.D.,
            Defendants-Appellees,
  and
  MERCY MEMORIAL HOSPITAL SYSTEM,
  a/k/a MERCY MEMORIAL HOSPITAL
  CORPORATION,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the September 14, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2011                       _________________________________________
           d0228                                                              Clerk